Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160563 & (19)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160563
                                                                    COA: 350327
                                                                    Lapeer CC: 19-013490-FH
  RICHARD DUANE BROWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 25, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE the June 25, 2019 order of the Lapeer Circuit
  Court denying the defendant’s motion to quash the bindover. MCL 766.12 provides that,
  at a preliminary examination, “[a]fter the testimony in support of the prosecution has
  been given, the witnesses for the prisoner, if he have any, shall be sworn, examined and
  cross-examined. . . .” (Emphasis added.) In this case, the district court did not permit the
  defendant to call witnesses. The district court’s decision in this regard fell outside the
  range of principled outcomes and constituted an abuse of discretion. See People v Shami,
  501 Mich 243, 250-251 (2018).

        We REMAND this case to the 71-A District Court for further proceedings to allow
  the defendant to call witnesses. The motion to stay trial is GRANTED pending
  completion of the proceedings ordered on remand.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2020
         a0204
                                                                               Clerk